113 Ga. App. 361 (1966)
147 S.E.2d 878
JOHNSON
v.
THE STATE.
41739.
Court of Appeals of Georgia.
Argued January 5, 1966.
Decided February 23, 1966.
Rehearing Denied March 21, 1966.
*362 Louis H. Mitchell, for appellant.
W. B. Skipworth, Jr., Solicitor General, for appellee.
NICHOLS, Presiding Judge.
1. "The refusal to declare a mistrial trial on account of a voluntary answer of a witness is not reversible error unless the trial court fails to apply proper corrective measures." Haynes v. State, 80 Ga. App. 99 (2) (55 SE2d 646). In the present case the court, after overruling the defendant's motion for mistrial, instructed the jury to disregard the testimony which had the effect of putting the character of the defendant in issue. Under the decisions of this court and the Supreme Court, exemplified by Osteen v. State, 83 Ga. App. 378, 381 (63 SE2d 692); and Manchester v. State, 171 Ga. 121 (7) (155 S.E. 11), the grant of a mistrial is largely within the discretion of the trial court and such discretion will not be disturbed unless abused. No abuse of such discretion is shown in the present case.
2. The evidence adduced on the trial of the case, while not without conflict, was sufficient to authorize the verdict.
Judgment affirmed. Hall and Deen, JJ., concur.